      Case 2:20-cv-03941-FLA-RAO Document 66 Filed 04/30/21 Page 1 of 3 Page ID #:2944
                                              UNITED STATES DISTRICT COURT
                                                           Central District of California

                                      APPLICATION TO THE CLERK TO TAX COSTS

 ANDREI STETSYK
                               V.                                          Case Number:       2:20-cv-03941-FLA (RAOx)
 KELLY MITCHELL GROUP, INC., et al.

Judgment was entered in this action on         4/16/2021 /            65        against Plaintiff Andrei Stetsyk
                                                    Date          Docket No.
                                                                                                                                           .

   NO HEARING ON THIS APPLICATION WILL BE HELD UNLESS THE CLERK NOTIFIES THE PARTIES OTHERWISE.

 Clerk's Fees (L.R. 54-3.1):                                                                                                        $458.32
 Fees for Service of Process (L.R. 54-3.2):
 United States Marshal’s Fees (L.R. 54-3.3):
 Transcripts of Court Proceedings (L.R. 54-3.4):
 Depositions (L.R. 54-3.5):                                                                                                       $15,625.26
 Witness Fees - itemize on page 2 (L.R. 54-3.6):
 Interpreter’s Fees (L.R. 54-3.7):
 Docket Fees (L.R. 54-3.8):
 Court-Appointed Experts, Masters, Commissioners, and Receivers (L.R. 54-3.9):
 Certification, Exemplification and Reproduction of Documents (L.R. 54-3.10):
 Premiums on Undertakings and Bonds (L.R. 54-3.11):
 Other Costs - attach court order (L.R. 54-3.12):
 State Court Costs (L.R. 54-3.13):
 Costs on Appeal (L.R. 54-4):
 Costs on a Bankruptcy Appeal to the District Court (L.R. 54-5):

                                                                                                                   TOTAL          $16,083.58

NOTE: You must attach an itemization and documentation supporting all requested fees and costs. Documentation includes
receipts, orders, and stipulations. All receipts must be self-explanatory.
                                                             DECLARATION
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this application has been served on all
parties by:
                  The Court's CM/ECF System
                   Conventional service by first class mail
                   Other

 /s/Jamin Xu                                                                               Jamin Xu
 Signature                                                                                 Print Name

 Attorney for: Defendants KELLY MITCHELL GROUP, INC. and XANDR, INC.

 Costs are taxed in the amount of

                                                           By:
Clerk of Court                                                   Deputy Clerk                                              Date

CV-59 (12/18)                                                          BILL OF COSTS                                               Page 1 of 2
      Case 2:20-cv-03941-FLA-RAO Document 66 Filed 04/30/21 Page 2 of 3 Page ID #:2945
                               WITNESS FEES (computation, see 28 U.S.C. § 1821 for statutory fees)

                                                   ATTENDANCE             SUBSISTENCE           MILEAGE
                                                                                                                   Total Cost
                NAME, CITY AND STATE
                                                  Days                Days                           Total Cost   Each Witness
                                                         Total Cost            Total Cost   Miles




                                                                                                       TOTAL


CV-59 (12/18)                                             BILL OF COSTS                                                Page 2 of 2
             Case 2:20-cv-03941-FLA-RAO Document 66 Filed 04/30/21 Page 3 of 3 Page ID #:2946



                      1                                    PROOF OF SERVICE
                      2
                                  I, Esperansa Reinold, declare:
                      3
                                I am a citizen of the United States and employed in Los Angeles County,
                      4   California. I am over the age of eighteen years and not a party to the within-entitled
                          action. My business address is 350 South Grand Avenue, Suite 2300, Los Angeles,
                      5   California 90071. On April 30, 2021, I served a copy of the within document(s):
                      6                    APPLICATION TO THE CLERK TO TAX COSTS
                      7                   ELECTRONICALLY: I caused a true and correct copy thereof to be
                                         electronically filed using the Court's Electronic Court Filing ("ECF")
                      8                   System and service was completed by electronic means by transmittal
                                          of a Notice of Electronic Filing on the registered participants of the
                      9                   ECF System. I served those parties who are not registered participants
                                          of the ECF System as indicated below.
                     10
                                         by e-mail or electronic transmission. Based on an agreement of the
                     11                   parties to accept service by e-mail or electronic transmission, I caused
                                          the documents to be sent on the date shown below to the e-mail
                     12                   addresses of the persons listed below.
                     13
                     14            Danny Yadidsion                                   Attorneys for Plaintiff
                                   Labor Law PC                                      Andrei Stetsyk
                     15            100 Wilshire Blvd., Suite 700
                                   Santa Monica, CA 90401                            [Registered participants
                     16            Telephone: 310-494-6082                           of the ECF System]
                                   Facsimile: 877-775-2267
                     17            E-mail: Danny@LaborLawPC.com
                                           patrick.martinez@laborlawpc.com
                     18
                                   Tamara I. Devitt                                  Attorneys for Defendant
                     19            Matthew E. Costello                               Xandr Inc.
                                   Haynes and Boone, LLP
                     20            600 Anton Blvd., Suite 700                        [Registered participants
                                   Costa Mesa, CA 92626                              of the ECF System]
                     21            Telephone: 949-202-3000
                                   Facsimile: 949-202-3001
                     22            E-mail: tamara.devitt@haynesboone.com
                                           matthew.costello@haynesboone.com
                     23
                               I declare under penalty of perjury under the laws of the United States of
                     24   America that the above is true and correct.
                     25           Executed on April 30, 2021, at Los Angeles, California.
                     26
                     27
                                                                             ESPERANSA REINOLD
                     28
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11564592.1                                                 PROOF OF SERVICE
    LOS A NG EL ES
